 1   NELSON MULLINS RILEY & SCARBOROUGH LLP
 2
     LISA M. GIBSON (SBN 194841)
     lisa.gibson@nelsonmullins.com
 3   CRISPIN L. Collins (SBN 311755)
     crispin.collins@nelsonmullins.com
 4   19191 S. Vermont Ave., Suite 900
     Torrance, CA 90502
 5   Telephone: 424.221.7400
 6   Facsimile: 424.221.7499
 7   Attorneys for Defendant
     MCLAREN AUTOMOTIVE, INC.
 8

 9
                            UNITED STATES DISTRICT COURT
10
                          CENTRAL DISTRICT OF CALIFORNIA
11

12        GRIGOR TERMENDJIAN,
                                                    CASE NO. 2:19-CV-02834-RSWL-
13                   PLAINTIFF,                     MRWX
14             V.
15                                                   STIPULATED PROTECTIVE
          MCLAREN AUTOMOTIVE, INC., a                ORDER
          Corporation,
16
                     DEFENDANT.                      (MRW VERSION 4/19)
17
                                                    ‫ ܈‬CHECK IF SUBMITTED
18                                                  WITHOUT MATERIAL
                                                    MODIFICATIONS TO MRW FORM
19

20

21

22   1.      INTRODUCTION
23           1.1    PURPOSES AND LIMITATIONS
24           Discovery in this action is likely to involve production of confidential,
25   proprietary, or private information for which special protection from public
26   disclosure and from use for any purpose other than prosecuting this litigation may
27   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
28   enter the following Stipulated Protective Order. The parties acknowledge that this
 1   Order does not confer blanket protections on all disclosures or responses to
 2   discovery and that the protection it affords from public disclosure and use extends
 3   only to the limited information or items that are entitled to confidential treatment
 4   under the applicable legal principles. The parties further acknowledge, as set forth
 5   in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
 6   file confidential information under seal; Civil Local Rule 79-5 sets forth the
 7   procedures that must be followed and the standards that will be applied when a party
 8   seeks permission from the court to file material under seal.
 9         1.2    GOOD CAUSE STATEMENT
10         This action involves allegations that Defendant breached implied and express
11   warranties regarding a 2016 McLaren 650S Spider VIN SBM11FAA7GW005612 in
12   violation of the Song Beverly Consumer Warranty Act. As such, this action is likely
13   to involve trade secrets, confidential consumer information as well as commercial,
14   financial, technical and/or proprietary information for which special protection from
15   public disclosure and from use for any purpose other than prosecution of this action
16   is warranted. These materials might include but are not limited to technical service
17   bulletins, McLaren’s dealer manual, and Plaintiff’s financial information. Such
18   confidential and proprietary materials and information consist of, among other
19   things, confidential business or financial information, information regarding
20   confidential business practices, confidential consumer information, information
21   otherwise generally unavailable to the public, or which may be privileged or
22   otherwise protected from disclosure under state or federal statutes, court rules, case
23   decisions, or common law. Accordingly, to expedite the flow of information, to
24   facilitate the prompt resolution of disputes over confidentiality of discovery
25   materials, to adequately protect information the parties are entitled to keep
26   confidential, to ensure that the parties are permitted reasonable necessary uses of
27   such material in preparation for and in the conduct of trial, to address their handling
28   at the end of the litigation, and serve the ends of justice, a protective order for such
                                                 2
 1   information is justified in this matter. It is the intent of the parties that information
 2   will not be designated as confidential for tactical reasons and that nothing be so
 3   designated without a good faith belief that it has been maintained in a confidential,
 4   non-public manner, and there is good cause why it should not be part of the public
 5   record of this case.
 6   2.     DEFINITIONS
 7          2.1    Action: The above captioned federal lawsuit.
 8          2.2    Challenging Party: a Party or Non-Party that challenges the
 9   designation of information or items under this Order.
10          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
11   how it is generated, stored or maintained) or tangible things that qualify for
12   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
13   the Good Cause Statement.
14          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
15   their support staff).
16          2.5    Designating Party: a Party or Non-Party that designates information or
17   items that it produces in disclosures or in responses to discovery as
18   “CONFIDENTIAL.”
19          2.6    Disclosure or Discovery Material: all items or information, regardless
20   of the medium or manner in which it is generated, stored, or maintained (including,
21   among other things, testimony, transcripts, and tangible things), that are produced or
22   generated in disclosures or responses to discovery in this matter.
23          2.7    Expert: a person with specialized knowledge or experience in a matter
24   pertinent to the litigation who has been retained by a Party or its counsel to serve as
25   an expert witness or as a consultant in this Action.
26          2.8    House Counsel: attorneys who are employees of a party to this Action.
27   House Counsel does not include Outside Counsel of Record or any other outside
28   counsel.
                                                 3
 1         2.9    Non-Party: any natural person, partnership, corporation, association, or
 2   other legal entity not named as a Party to this action.
 3         2.10 Outside Counsel of Record: attorneys who are not employees of a
 4   party to this Action but are retained to represent or advise a party to this Action and
 5   have appeared in this Action on behalf of that party or are affiliated with a law firm
 6   which has appeared on behalf of that party, and includes support staff.
 7         2.11 Party: any party to this Action, including all of its officers, directors,
 8   employees, consultants, retained experts, and Outside Counsel of Record (and their
 9   support staffs).
10         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
11   Discovery Material in this Action.
12         2.13 Professional Vendors: persons or entities that provide litigation
13   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
14   demonstrations, and organizing, storing, or retrieving data in any form or medium)
15   and their employees and subcontractors.
16         2.14 Protected Material: any Disclosure or Discovery Material that is
17   designated as “CONFIDENTIAL.”
18         2.15 Receiving Party: a Party that receives Disclosure or Discovery
19   Material from a Producing Party.
20

21   3.    SCOPE
22         The protections conferred by this Stipulation and Order cover not only
23   Protected Material (as defined above), but also (1) any information copied or
24   extracted from Protected Material; (2) all copies, excerpts, summaries, or
25   compilations of Protected Material; and (3) any testimony, conversations, or
26   presentations by Parties or their Counsel that might reveal Protected Material.
27         Any use of Protected Material at trial will be governed by the orders of the
28   trial judge. This Order does not govern the use of Protected Material at trial.
                                                4
 1

 2   4.    DURATION
 3         Even after final disposition of this litigation, the confidentiality obligations
 4   imposed by this Order will remain in effect until a Designating Party agrees
 5   otherwise in writing or a court order otherwise directs. Final disposition will be
 6   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
 7   or without prejudice; and (2) final judgment herein after the completion and
 8   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
 9   including the time limits for filing any motions or applications for extension of time
10   pursuant to applicable law.
11

12   5.    DESIGNATING PROTECTED MATERIAL
13         5.1    Exercise of Restraint and Care in Designating Material for Protection.
14   Each Party or Non-Party that designates information or items for protection under
15   this Order must take care to limit any such designation to specific material that
16   qualifies under the appropriate standards. The Designating Party must designate for
17   protection only those parts of material, documents, items, or oral or written
18   communications that qualify so that other portions of the material, documents,
19   items, or communications for which protection is not warranted are not swept
20   unjustifiably within the ambit of this Order.
21         Mass, indiscriminate, or routinized designations are prohibited. Designations
22   that are shown to be clearly unjustified or that have been made for an improper
23   purpose (e.g., to unnecessarily encumber the case development process or to impose
24   unnecessary expenses and burdens on other parties) may expose the Designating
25   Party to sanctions.
26         If it comes to a Designating Party’s attention that information or items that it
27   designated for protection do not qualify for protection, that Designating Party must
28   promptly notify all other Parties that it is withdrawing the inapplicable designation.
                                                5
 1         5.2    Manner and Timing of Designations. Except as otherwise provided in
 2   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 3   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 4   under this Order must be clearly so designated before the material is disclosed or
 5   produced.
 6         Designation in conformity with this Order requires:
 7         (a) for information in documentary form (e.g., paper or electronic documents,
 8   but excluding transcripts of depositions or other pretrial or trial proceedings), that
 9   the Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
10   “CONFIDENTIAL legend”), to each page that contains protected material. If only a
11   portion or portions of the material on a page qualifies for protection, the Producing
12   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
13   markings in the margins).
14         A Party or Non-Party that makes original documents available for inspection
15   need not designate them for protection until after the inspecting Party has indicated
16   which documents it would like copied and produced. During the inspection and
17   before the designation, all of the material made available for inspection will be
18   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
19   documents it wants copied and produced, the Producing Party must determine which
20   documents, or portions thereof, qualify for protection under this Order. Then, before
21   producing the specified documents, the Producing Party must affix the
22   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
23   portion or portions of the material on a page qualifies for protection, the Producing
24   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
25   markings in the margins).
26         (b) for testimony given in depositions that the Designating Party identify the
27   Disclosure or Discovery Material on the record, before the close of the deposition all
28   protected testimony.
                                                 6
 1             (c) for information produced in some form other than documentary and for
 2   any other tangible items, that the Producing Party affix in a prominent place on the
 3   exterior of the container or containers in which the information is stored the legend
 4   “CONFIDENTIAL.” If only a portion or portions of the information warrants
 5   protection, the Producing Party, to the extent practicable, will identify the protected
 6   portion(s).
 7             5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
 8   failure to designate qualified information or items does not, standing alone, waive
 9   the Designating Party’s right to secure protection under this Order for such material.
10   Upon timely correction of a designation, the Receiving Party must make reasonable
11   efforts to assure that the material is treated in accordance with the provisions of this
12   Order.
13

14   6.        CHALLENGING CONFIDENTIALITY DESIGNATIONS
15             6.1   Timing of Challenges. Any Party or Non-Party may challenge a
16   designation of confidentiality at any time that is consistent with the Court’s
17   Scheduling Order.
18             6.2   Meet and Confer. The Challenging Party will initiate the dispute
19   resolution process (and, if necessary, file a discovery motion) under Local Rule 37.1
20   et seq.
21             6.3   The burden of persuasion in any such challenge proceeding will be on
22   the Designating Party. Frivolous challenges, and those made for an improper
23   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
24   parties) may expose the Challenging Party to sanctions. Unless the Designating
25   Party has waived or withdrawn the confidentiality designation, all parties will
26   continue to afford the material in question the level of protection to which it is
27   entitled under the Producing Party’s designation until the Court rules on the
28   challenge.
                                                  7
 1

 2   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
 3         7.1      Basic Principles. A Receiving Party may use Protected Material that is
 4   disclosed or produced by another Party or by a Non-Party in connection with this
 5   Action only for prosecuting, defending, or attempting to settle this Action. Such
 6   Protected Material may be disclosed only to the categories of persons and under the
 7   conditions described in this Order. When the Action has been terminated, a
 8   Receiving Party must comply with the provisions of section 13 below (FINAL
 9   DISPOSITION).
10         Protected Material must be stored and maintained by a Receiving Party at a
11   location and in a secure manner that ensures that access is limited to the persons
12   authorized under this Order.
13         7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
14   otherwise ordered by the court or permitted in writing by the Designating Party, a
15   Receiving Party may disclose any information or item designated
16   “CONFIDENTIAL” only to:
17               (a) the Receiving Party’s Outside Counsel of Record in this Action, as
18   well as employees of said Outside Counsel of Record to whom it is reasonably
19   necessary to disclose the information for this Action;
20               (b) the officers, directors, and employees (including House Counsel) of
21   the Receiving Party to whom disclosure is reasonably necessary for this Action;
22               (c) Experts (as defined in this Order) of the Receiving Party to whom
23   disclosure is reasonably necessary for this Action and who have signed the
24   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
25               (d) the Court and its personnel;
26               (e) court reporters and their staff;
27               (f) professional jury or trial consultants, mock jurors, and Professional
28   Vendors to whom disclosure is reasonably necessary for this Action and who have
                                                    8
 1   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 2             (g) the author or recipient of a document containing the information or a
 3   custodian or other person who otherwise possessed or knew the information;
 4             (h) during their depositions, witnesses ,and attorneys for witnesses, in the
 5   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
 6   requests that the witness sign the form attached as Exhibit A hereto; and (2) they
 7   will not be permitted to keep any confidential information unless they sign the
 8   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
 9   agreed by the Designating Party or ordered by the court. Pages of transcribed
10   deposition testimony or exhibits to depositions that reveal Protected Material may
11   be separately bound by the court reporter and may not be disclosed to anyone except
12   as permitted under this Stipulated Protective Order; and
13             (i) any mediator or settlement officer, and their supporting personnel,
14   mutually agreed upon by any of the parties engaged in settlement discussions.
15

16   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
17   IN OTHER LITIGATION
18         If a Party is served with a subpoena or a court order issued in other litigation
19   that compels disclosure of any information or items designated in this Action as
20   “CONFIDENTIAL,” that Party must:
21             (a) promptly notify in writing the Designating Party. Such notification
22   will include a copy of the subpoena or court order;
23             (b) promptly notify in writing the party who caused the subpoena or order
24   to issue in the other litigation that some or all of the material covered by the
25   subpoena or order is subject to this Protective Order. Such notification will include
26   a copy of this Stipulated Protective Order; and
27             (c) cooperate with respect to all reasonable procedures sought to be
28   pursued by the Designating Party whose Protected Material may be affected.
                                                 9
 1         If the Designating Party timely seeks a protective order, the Party served with
 2   the subpoena or court order will not produce any information designated in this
 3   action as “CONFIDENTIAL” before a determination by the court from which the
 4   subpoena or order issued, unless the Party has obtained the Designating Party’s
 5   permission. The Designating Party will bear the burden and expense of seeking
 6   protection in that court of its confidential material and nothing in these provisions
 7   should be construed as authorizing or encouraging a Receiving Party in this Action
 8   to disobey a lawful directive from another court.
 9

10   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
11   PRODUCED IN THIS LITIGATION
12             (a) The terms of this Order are applicable to information produced by a
13   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
14   produced by Non-Parties in connection with this litigation is protected by the
15   remedies and relief provided by this Order. Nothing in these provisions should be
16   construed as prohibiting a Non-Party from seeking additional protections.
17             (b) In the event that a Party is required, by a valid discovery request, to
18   produce a Non-Party’s confidential information in its possession, and the Party is
19   subject to an agreement with the Non-Party not to produce the Non-Party’s
20   confidential information, then the Party will:
21                (1) promptly notify in writing the Requesting Party and the Non-Party
22   that some or all of the information requested is subject to a confidentiality
23   agreement with a Non-Party;
24                (2) promptly provide the Non-Party with a copy of the Stipulated
25   Protective Order in this Action, the relevant discovery request(s), and a reasonably
26   specific description of the information requested; and
27                (3) make the information requested available for inspection by the
28   Non-Party, if requested.
                                                10
 1             (c) If the Non-Party fails to seek a protective order from this court within
 2   14 days of receiving the notice and accompanying information, the Receiving Party
 3   may produce the Non-Party’s confidential information responsive to the discovery
 4   request. If the Non-Party timely seeks a protective order, the Receiving Party will
 5   not produce any information in its possession or control that is subject to the
 6   confidentiality agreement with the Non-Party before a determination by the court.
 7   Absent a court order to the contrary, the Non-Party will bear the burden and expense
 8   of seeking protection in this court of its Protected Material.
 9

10   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
11         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
12   Protected Material to any person or in any circumstance not authorized under this
13   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
14   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
15   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
16   persons to whom unauthorized disclosures were made of all the terms of this Order,
17   and (d) request such person or persons to execute the “Acknowledgment and
18   Agreement to Be Bound” that is attached hereto as Exhibit A.
19

20   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
21   PROTECTED MATERIAL
22         When a Producing Party gives notice to Receiving Parties that certain
23   inadvertently produced material is subject to a claim of privilege or other protection,
24   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
25   Procedure 26(b)(5)(B). This provision is not intended to modify whatever
26   procedure may be established in an e-discovery order that provides for production
27   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
28   (e), insofar as the parties reach an agreement on the effect of disclosure of a
                                                11
 1   communication or information covered by the attorney-client privilege or work
 2   product protection, the parties may incorporate their agreement in the stipulated
 3   protective order submitted to the court.
 4

 5   12.   MISCELLANEOUS
 6         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 7   person to seek its modification by the Court in the future.
 8         12.2 Right to Assert Other Objections. By stipulating to the entry of this
 9   Protective Order no Party waives any right it otherwise would have to object to
10   disclosing or producing any information or item on any ground not addressed in this
11   Stipulated Protective Order. Similarly, no Party waives any right to object on any
12   ground to use in evidence of any of the material covered by this Protective Order.
13         12.3 Filing Protected Material. A Party that seeks to file under seal any
14   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
15   only be filed under seal pursuant to a court order authorizing the sealing of the
16   specific Protected Material at issue. If a Party's request to file Protected Material
17   under seal is denied by the court, then the Receiving Party may file the information
18   in the public record unless otherwise instructed by the court.
19

20   13.   FINAL DISPOSITION
21         After the final disposition of this Action, as defined in paragraph 4, within 60
22   days of a written request by the Designating Party, each Receiving Party must return
23   all Protected Material to the Producing Party or destroy such material. As used in
24   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
25   summaries, and any other format reproducing or capturing any of the Protected
26   Material. Whether the Protected Material is returned or destroyed, the Receiving
27   Party must submit a written certification to the Producing Party (and, if not the same
28   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
                                                12
 1   (by category, where appropriate) all the Protected Material that was returned or
 2   destroyed and (2) affirms that the Receiving Party has not retained any copies,
 3   abstracts, compilations, summaries or any other format reproducing or capturing any
 4   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
 5   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
 6   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
 7   reports, attorney work product, and consultant and expert work product, even if such
 8   materials contain Protected Material. Any such archival copies that contain or
 9   constitute Protected Material remain subject to this Protective Order as set forth in
10   Section 4 (DURATION).
11

12   14.   Any willful violation of this Order may be punished by civil or criminal
13   contempt proceedings, financial or evidentiary sanctions, reference to disciplinary
14   authorities, or other appropriate action at the discretion of the Court.
15

16   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
17

18
      Dated: May 15, 2019           Respectfully submitted,
19
                                    LAW OFFICE OF ROBERT L. STARR, APC
20                                  ROBERT L. STARR, ESQ.
                                    ADAM M. ROSE, ESQ.
21

22
                                    By:    /s/ Adam M. Rose
23                                         Adam M. Rose, Esq.

24                                         Attorneys for Plaintiff
                                           GRIGOR TERMENDJIAN
25

26

27

28
                                                13
     Dated: May 15, 2019     Respectfully submitted,
 1
                             NELSON MULLINS RILEY & SCARBOROUGH LLP
 2                           LISA M. GIBSON
                             CRISPIN L. COLINS
 3

 4
                             By:   /s/ Lisa M. Gibson
 5                                 Lisa M. Gibson, Esq.

 6                                 Attorneys for Defendant
                                   MCLAREN AUTOMOTIVE, INC.
 7

 8
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
 9

10

11
            0D\  
     DATED:_______________              __________________________________
12
                                        HON. MICHAEL R. WILNER
13                                      United States Magistrate Judge

14

15

16
17

18

19

20

21

22

23

24

25

26

27

28
                                        14
 1                  DECLARATION REGARDING CONCURRENCE
 2         I, Lisa M. Gibson, am the ECF/CM User whose identification and password
 3   are being used to file this STIPULATED PROTECTIVE ORDER. In compliance
 4   with L.R. 5-4.3.4(2)(i), I hereby attest that Adam M. Rose, Esq. has concurred in this
 5   filing’s content and has authorized its filing.
 6

 7    Dated: May 15, 2019                  By:    /s/ Lisa M. Gibson
 8                                                Lisa M. Gibson
 9

10

11

12

13

14

15

16
17

18

19

20

21

22

23

24

25

26

27

28
                                                 15
 1                                        EXHIBIT A
 2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3         I, _____________________________ [full name], of
 4   _________________________________________ [full address], declare under
 5   penalty of perjury that I have read in its entirety and understand the Stipulated
 6   Protective Order that was issued by the United States District Court for the Central
 7   District of California on [date] in the case of Grigor Termendjian v. McLaren
 8   Automotive, Inc. et al, case no. 2:19-cv-02834-RSWL-MRW. I agree to comply
 9   with and to be bound by all the terms of this Stipulated Protective Order and I
10   understand and acknowledge that failure to so comply could expose me to sanctions
11   and punishment in the nature of contempt. I solemnly promise that I will not
12   disclose in any manner any information or item that is subject to this Stipulated
13   Protective Order to any person or entity except in strict compliance with the
14   provisions of this Order.
15         I further agree to submit to the jurisdiction of the United States District Court
16   for the Central District of California for the purpose of enforcing the terms of this
17   Stipulated Protective Order, even if such enforcement proceedings occur after
18   termination of this action. I hereby appoint __________________________ [full
19   name] of _______________________________________ [full address and
20   telephone number] as my California agent for service of process in connection with
21   this action or any proceedings related to enforcement of this Stipulated Protective
22   Order.
23   Date: ______________________________________
24   City and State where signed: _________________________________
25

26   Printed name: _______________________________
27

28   Signature: __________________________________
